  Case 1:19-cr-00675-VM Document 37 Filed 08/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                         8/24/2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    19 CR 675 (VM)
     - against -                   :
                                   :    ORDER
BILL TSAI,                         :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     On January 17, 2020, the Court sentenced Defendant Bill

Tsai (“Tsai”) to five years’ probation. The Court required

Tsai, as a condition of his probation, to spend 90 days in a

residential reentry center either on consecutive days, weeks,

or weekends during his five years' probation. Tsai began his

term at a residential reentry center on February 18, 2020,

and he spent 34 days there before the United States Probation

Office (“Probation”) advised him to remain home due to the

risk of COVID-19.

     With the consent of Probation, Tsai now requests a

modification of his sentence to reduce the number of days he

must spend in a residential reentry center from 90 to 34.

(See “Motion,” Dkt. No. 34.) Tsai notes that residential

reentry centers remain closed, have no set reopening date,

and will face high demand upon reopening. Tsai asserts that

modifying his sentence will assist Probation in managing its




                                     1
  Case 1:19-cr-00675-VM Document 37 Filed 08/24/20 Page 2 of 2



caseload, which includes many defendants deemed higher-risk

than Tsai.

      The Government objects to the requested modification.

The   Government   emphasizes    that,   in   the   more   than   four

remaining years of Tsai’s term of probation, the residential

reentry center is likely to open long enough for Tsai to spend

another 56 days there.

      The Court agrees. As Tsai’s five-year term of probation

will not conclude until January 2025, the Court is not

persuaded that it will be impossible for Tsai to spend an

additional 56 days in a residential reentry center during his

term of probation. For the same reason, the Court is not

persuaded that reducing the number of days Tsai must spend at

a residential reentry center is necessary to enable Probation

to effectively manage its caseload.

      Accordingly, it is hereby

      ORDERED that the Motion of Defendant Bill Tsai for a

modification of his sentence (Dkt. No. 34) is DENIED.

SO ORDERED.

Dated:   New York, New York
         24 August 2020




                                     2
